 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 1 of 9 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION



 SHIRLEY GARCIA,

           Plaintiff,
 v.
                                                      CASE NO.:
 MACY’S CREDIT AND CUSTOMER
 SERVICES, INC.
      Defendants.
                                                 /

                                            COMPLAINT

        Plaintiff, SHIRLEY GARCIA, by and through the undersigned counsel, and files this

Complaint against Defendants, MACY’S CREDIT AND CUSTOMER SERVICES, INC., a

Foreign for-profit corporation (“Defendant”), for violations of 47 U.S.C. §§ 227 et seq., Telephone

Consumer Protection Act (TCPA) and Florida Statutes §§ 559.55 – 559.785, Florida Consumer

Collection Practices Act (FCCPA); and in support thereof states as follows:

                                   JURISDICTION AND VENUE

         1.       Jurisdiction for purposes of this action are appropriate and conferred by 28 U.S.C.

§1331.

         2.       Venue for purposes of this action is proper in this District pursuant to 28 U.S.C. §

1391.

         3.       Violations described in the Complaint occurred while Plaintiff was in Lake Alfred,

Florida.
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 2 of 9 PageID 2



                                             PARTIES

       4.      At all material times relevant to this action, Plaintiff is/was a natural person and

citizen of the State of Florida, residing in Lake Alfred, Florida

       5.      At all material times relevant to this action, Plaintiff is/was a “consumer” as defined

in Florida Statute § 559.55(8) 15 U.S.C. § 1692(a)(3).

       6.      At all material times relevant to this action, Plaintiff is/was an “alleged debtor.”

       7.      At all material times relevant to this action, Plaintiff was the “called party” during

each phone call subject to this lawsuit. See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d 1265

(11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       8.      At all material times relevant to this action, Defendant is/was a Foreign Profit

Corporation with its principal place of business in Mason, Ohio, and conducts business in the State

of Florida.

       9.      At all material times relevant to this action, Defendant is/was a “Creditor” as

defined by Florida Statute § 559.55(5) and 15 U.S.C. § 1692(a)(4).

                                      FACTUAL ALLEGATIONS

       10.     The debt that is the subject matter of this complaint is a “consumer debt” as defined

by Florida Statute § 559.55(6) and 15 U.S.C. § 1692(a)(5).

       11.     Plaintiff is the regular user and carrier of the cellular telephone number at issue,

(863)380-6141.

       12.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.

       13.     Defendant did not have the “express consent” of the Plaintiff to call her cell phone.

                                                  2
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 3 of 9 PageID 3



       14.     Defendant did not have the “express consent” per the TCPA to call the Plaintiff on

her cell phone using an “automatic telephone dialing system” (ATDS).

       15.     Defendant was put on notice Plaintiff did not want the Defendant contacting her.

       16.     Defendant did not have the “express consent” of the Plaintiff to call her on any

accounts in which Defendant made calls to the Plaintiff.

       17.     Defendant was told repeatedly to stop calling.

       18.     Any “expressed consent”, to the extent any existed, the Defendant may have had or

believed it had to contact the Plaintiff, was expressly revoked by the Plaintiff.

       19.     Any “expressed consent”, to the extent any existed, the Defendant may have had or

believed it had to contact the Plaintiff’s aforementioned cellular telephone number by the use of

an ATDS or a pre-recorded or artificial voice, was expressly revoked by the Plaintiff.

       20.     Upon information and belief, Defendant is in custody and control of audio

recordings of all calls made to the Plaintiff which are the subject of this action.

       21.     Defendant attempted to collect an alleged debt from the Plaintiff by through its

campaign of telephone calls with intent to annoy and harass the Plaintiff.

       22.     Defendant made at least one call to (863)380-6141.

       23.     Defendant made at least one call to (863)380-6141 using an ATDS.

       24.     Defendant made at least ten (10) calls to (863)380-6141.

       25.     Defendant made at least ten (10) calls to (863)380-6141 using an ATDS.

       26.     Defendant made at least fifty (50) calls to (863)380-6141.

       27.     Defendant made at least fifty (50) calls to (863)380-6141 using an ATDS.

       28.     Defendant made at least one hundred (100) calls to (863)380-6141.

       29.     Defendant made at least one hundred (100) calls to (863)380-6141 using an ATDS.

                                                   3
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 4 of 9 PageID 4



       30.     Each call the Defendant made to (863)380-6141 in the last four years was made

using an ATDS.

       31.     Each call the Defendant made to the Plaintiff’s cell phone was done so without the

“express consent” of the Plaintiff.

       32.     Each call the Defendant made to the Plaintiff was made using an ATDS, which has

the capacity to store or produce telephone numbers to be called, without human intervention, using

a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

227(a)(1).

       33.     The calls at issue were placed by the Defendant using a “prerecorded voice,” as

specified by the, 47 U.S.C. § 227(b)(1)(A).

       34.     Plaintiff repeatedly requested the Defendant to stop calling her cell phone, however,

the Defendant continued to make calls.

       35.     Plaintiff’s put Defendant on notice that Plaintiff did not want any phone calls from

Defendant.

       36.     Defendant ignored Plaintiff’s requests to not be contacted by Defendant.

       37.     Defendant has recorded at least one conversation with the Plaintiff.

       38.     Defendant has recorded numerous conversations with the Plaintiff.

       39.     Defendant has made approximately one hundred (100) calls to Plaintiff’s

aforementioned cellular telephone number in the past four years.

       40.     Despite actual knowledge of their wrongdoing, the Defendant continued the

campaign of abusive, annoying, and harassing robocalls.




                                                 4
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 5 of 9 PageID 5



         41.   Defendant’s aggravating and annoying phone calls trespassed upon and interfered

with Plaintiff’s rights and interests in her cellular telephone and cellular telephone line, by

intruding upon Plaintiff’s seclusion.

         42.   Defendant’s phone calls harmed Plaintiff by wasting her time.

         43.   Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the

battery life on her cellular telephone, and by using minutes allocated to Plaintiff by her cellular

telephone service provider.

         44.   Defendant’s corporate policy and procedures are structured as to continue to call

individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may

have mistakenly believed it had.

         45.   Defendant’s corporate policy and procedures provided no means for the Plaintiff to

have her aforementioned cellular number removed from the call list.

         46.   Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

voice message to collect debts from individuals such as Plaintiff for its financial benefit.

         47.   Defendant never had the Plaintiff’s expressed consent for placement of telephone

calls to her aforementioned cellular telephone by the use of an ATDS or a pre-recorded or artificial

voice.

         48.   No telephone calls made by the Defendant’s to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

         49.   Defendant violated the TCPA and FCCPA with respect to the Plaintiff.



                                                  5
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 6 of 9 PageID 6



        50.      Defendant willfully or knowingly violated the TCPA and FCCPA with respect to

the Plaintiff.

                                                 COUNT I
                                          (Violation of the TCPA)

        51.      Plaintiff incorporates Paragraphs one (1) through fifty (50).

        52.      Defendant willfully violated the TCPA with respect to the Plaintiff each time they

called the Plaintiff after she revoked her consent to be called by them using an ATDS or pre-

recorded voice.

        53.      Defendant knowingly violated the TCPA with respect to the Plaintiff, for each of

the auto-dialed calls made to Plaintiff’s cellular telephone after Plaintiff revoked her consent, to

the extent any existed, to be called by Defendant using an ATDS or pre-recorded voice.

        54.      Defendant, MACY’S CREDIT AND CUSTOMER SERVICES, INC., repeatedly

placed non-emergency telephone calls to the wireless telephone number of Plaintiff using an

automatic telephone dialing system or prerecorded or artificial voice without Plaintiff’s prior

express consent in violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

        55.      As a result of Defendant’s conduct, Plaintiff suffered actual damages and, under §

227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such violation

of the TCPA.

        56.      As a result of Defendant’s knowing and willful conduct, Plaintiff is entitled to

actual damages and, under § 227(b)(3)(C), is entitled to, inter alia, a an award to an amount equal

to not more than 3 times the amount in paragraph fifty-five (55) above for each such violation of

the TCPA.

        57.      Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,

MACY’S CREDIT AND CUSTOMER SERVICES, INC., from violating the TCPA in the future.
                                                   6
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 7 of 9 PageID 7



          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.

                                              COUNT II
                                      (Violation of the FCCPA)

          58.    Plaintiff incorporates Paragraphs one (1) through fifty (50).

          59.    At all times relevant to this action Defendant is subject to Florida Statute § 559.72.

          60.    Defendant has violated Florida Statute § 559.72(7) by willfully communicating

with the debtor or any member of her family with such frequency as can reasonably be expected

to harass the debtor or her family.

          61.    Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

conduct which can reasonably be expected to abuse or harass the debtor or any member of her

family.

          62.    Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a debt

when Defendant knew that the debt is not legitimate or asserted the existence of some legal right

when Defendant knew that right does not exist.

          63.    Defendant’s actions have directly and proximately resulted in Plaintiff’s damages

and entitlement thereto as described by Florida Statute §559.77.

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, and any other such relief the court may deem just and proper.

                                           COUNT III
                         (Invasion of Privacy – Intrusion Upon Seclusion)

          64.    Plaintiff incorporates Paragraphs one (1) through fifty (50).

                                                   7
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 8 of 9 PageID 8



        65.     Defendant through its collection conduct, has repeatedly and intentionally invaded

Plaintiff’s privacy.

        66.     All of the calls made to Plaintiff’s cell phone by Defendant and its agents using an

automatic telephone dialing system were made in violation of the TCPA, and were unreasonable

and highly offensive invasions of Plaintiff’s right to privacy.

        67.     Defendant’s persistent autodialed calls to her cellular phone eliminated Plaintiff’s

right to be left alone.

        68.     Defendant’s autodialed collection calls disrupted Plaintiff’s privacy, disrupted

Plaintiff’s sleep, disrupted Plaintiff during mealtimes, disrupted Plaintiff during her work, and

continually frustrated and annoyed Plaintiff.

        69.     These persistent autodialed collection calls eliminated the peace and solitude that

the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff went with

her cellular phone.

        70.     By calling her cellular phone, Plaintiff had no escape from these collection calls

either in her home or when she left the home.

        71.     By persistently autodialing Plaintiff’s cellular phone without prior express consent,

Defendant invaded Plaintiff’s right to privacy under the TCPA, and caused Plaintiff to suffer

concrete and particularized harm.

        72.     Defendant’s harassing collection conduct and tactic of repeatedly auto dialing

Plaintiff to her cellular telephone after requests to stop is highly offensive to a reasonable person.

        73.     Defendant intentionally intruded upon Plaintiff’s solitude and seclusion.

        74.     As a result of Defendant’s action or inaction, Plaintiff has been damaged.



                                                  8
 Case 8:19-cv-02018-TPB-TGW Document 1 Filed 08/14/19 Page 9 of 9 PageID 9



       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.

       Dated this 14th day of August, 2019.

                                              Respectfully submitted,

                                              /s/ Bobby A. Lean, Jr.
                                              Carlos V. Leach, Esq.
                                              Fla. Bar No.: 0540021
                                              Bobby A. Lean, Jr., Esq.
                                              Fla. Bar No.: 118769
                                              The Leach Firm, P.A
                                              1950 Lee Rd., Suite 213
                                              Winter Park, FL 32789
                                              Telephone: (407) 574-4999
                                              Facsimile: (833) 423-5864
                                              Primary Email: blean@theleachfirm.com
                                              Secondary Email: yhernandez@theleachfirm.com

                                              Attorneys for Plaintiffs




                                                 9
